DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to the claims, filed on 1/24/2022, are accepted and appreciated by the examiner. Applicant has amended claims 1 and 11. 
Applicant’s amendments are sufficient to overcome the previous 112 rejections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hedin (US 2015/0032389) in view of Kar (US 2013/0207810).
Regarding claim 1: Hedin discloses a method of bearing fault detection (Hedin paragraph 0069) comprising;
measuring a signal of torsional energy transfer (Hedin paragraph 0084) from a bearing race having a bearing roller element (Hedin ref 7, paragraph 0144 where the race elements are explicitly described) to a shaft (Hedin ref 8) using a sensor (Hedin ref 10) coupled to the shaft at a first distance (dl) away from the bearing race (Hedin Fig 1, paragraph 0068 where the sensor is coupled to the shaft by the machine (ref 6)); 
where a comparison or trending based on current and historical data (function F12) is this baseline comparison), wherein the comparison is based on physical parameters associated with a normal operating condition (Hedin paragraph 0111 where the comparison to historical data is this normal operation) of a system including the shaft at a second distance (d2) away from the bearing race versus a profiled faulted condition of the system (Hedin Fig 1 where a second measurement position (ref 12) is shown paragraph 0111); and
generating an exceedance if the torsional energy transfer has exceeded a predetermined threshold value (Hedin paragraph 0115 where the filtering is a threshold, paragraph 0153-0155 where the SNR comparison is also an exceedance as claimed), wherein the health status of the bearing roller element is detected based only on the sensor coupled to the shaft at the first distance (Hedin Fig 1 paragraph 0068, 0077).
Hedin does not explicitly disclose wherein the two distances are spaced axially along the rotational axis, or that the sensor is directly coupled to the shaft. 
Kar discloses a fault detection system in which probes (Kar ref 350a-350d) are three sensors configured to provide measurements in three orientations: horizontal, vertical, and axial and which are shown to be axial to the rotation axis (Kar paragraph 0040 and Fig 3). Further, the probes in Kar are shown as directly attached to a shaft (Kar fig 3 ref 350b, 350d and 350c are all shown attached to shafts)
It would have been obvious to one of ordinary skill in the art at the time of filing to include axial orientation and sensors attached to a shaft, such as disclosed in Kar, in the invention of Hedin in order to classify defects (Kar paragraph 0041). 
Regarding claim 2: 
Regarding claim 3: Hedin and Kar disclose the limitations of claim 1 as described above. Hedin also discloses calculating a remaining useful life of the bearing roller element based on the health status (Hedin paragraph 00153 where a warning of deterioration is remaining useful life, paragraph 0502 where the limit of the active life span is disclosed).
Regarding claim 4: Hedin and Kar disclose the limitations of claim 1 as described above. Hedin also discloses removing or replacing the bearing roller race if the exceedance is generated (Hedin paragraph 0502 where replacement is explicitly discussed).
Regarding claim 5: Hedin and Kar disclose the limitations of claim 1 as described above. Hedin also discloses the signal is a temporal signal (Hedin paragraph 0075 where continuous measurement requires temporal based values).
Regarding claim 6: Hedin and Kar disclose the limitations of claim 5 as described above. Hedin also discloses transforming the temporal signal to a frequency domain (Hedin paragraph 0125 where a FFT is explicitly disclosed).
Regarding claim 7: Hedin and Kar disclose the limitations of claim 6 as described above. Hedin also discloses the frequency domain is compared to a harmonic of a structure including the bearing race and the shaft (Hedin paragraph 0128-0130 where the repetitive signal analysis is this harmonic analysis).
Regarding claim 9: Hedin and Kar disclose the limitations of claim 1 as described above. Hedin also discloses comparing the measured torsional energy signal value relative to the threshold value (Hedin paragraph 0115 where the filtering is a threshold, paragraph 0153-0155 where the SNR comparison is also an exceedance as claimed).
Regarding claim 10: Hedin and Kar disclose the limitations of claim 9 as described above. Hedin also discloses measuring torsional frequencies that align with system vibration modes, wherein the system comprises the bearing race and the shaft (Hedin paragraph 0125-0130).
Regarding claim 11: Hedin discloses a system comprising: 
where the race elements are explicitly described), 
a bearing roller element disposed between the shaft and the bearing race (Hedin ref 7 Fig 1), 
a shaft having a length (l) coupled to the bearing race defining a non-rotating frame and a primary axis (Hedin ref 8 fig 1); and 
sensor (Hedin ref 10) attached to the shaft a first distance (d1) spaced apart from bearing roller element and the bearing race (Hedin Fig 1), and including a second sensor (Hedin paragraph 0124 where “sensors” is plural, and therefore there are multiple sensors which includes a second sensor, Fig 5 and Fig 24 where sensor 10 and sensor 420 show two sensors) fixed at an end opposite the first object at a second distance (d2) away from the bearing race (Hedin Fig 24 where the sensors are shown at opposing ends) versus a profiled faulted condition of the system, wherein the sensor is configured to measure at least one of torsional, longitudinal, and/or tangential forces (Hedin paragraph 0068), wherein the sensor is configured to monitor the health status of the bearing roller element(Hedin paragraph 0128, 0153, 0502), wherein the health status of the bearing roller element is detected based only on the sensor coupled to the shaft at the first distance (Hedin Fig 1 paragraph 0068, 0077).
Hedin does not explicitly disclose wherein the two distances are spaced axially along the rotational axis, or that the sensor is directly coupled to the shaft. 
Kar discloses a fault detection system in which probes (Kar ref 350a-350d) are three sensors configured to provide measurements in three orientations: horizontal, vertical, and axial and which are shown to be axial to the rotation axis (Kar paragraph 0040 and Fig 3). Further, the probes in Kar are shown as directly attached to a shaft (Kar fig 3 ref 350b, 350d and 350c are all shown attached to shafts)
It would have been obvious to one of ordinary skill in the art at the time of filing to include axial orientation and sensors attached to a shaft, such as disclosed in Kar, in the invention of Hedin in order to classify defects (Kar paragraph 0041). 

Regarding claim 14: Hedin and Kar disclose the limitations of claim 11 as described above. Hedin also discloses the shaft is fixed at an end opposite the bearing race (Hedin fig 1).

Response to Arguments
Applicant’s arguments with respect to the 103 rejections have been considered but are not persuasive. While the Applicant has argued that the sensors of Hedin are not in contact with a shaft, the 103 rejection relies on a combination of Hedin and Kar, and figure 3 of Kar shows sensors mounted on a shaft as discussed in the rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE E BLOSS whose telephone number is (571)272-3555. The examiner can normally be reached M-T 10:00-3:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHANIE E BLOSS/               Primary Examiner, Art Unit 2896